Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 4-8, 13-16, 19-20, and 32-35 are cancelled (note that applicant mistyped claim 17 as being cancelled in the amended claim set from 5/15/2020).  Claims 1-3, 9-12, 17, 18, and 21-31 are pending and under examination.
	
Priority
This application is a national stage entry of PCT/US2018/061568 filed on 11/16/2018, which claims priority from US provisional application 62/588,043 filed on 11/17/2017.  

Information Disclosure Statement
The information disclosure statements filed on 08/14/2020 and 08/18/2021 have been considered by the examiner.  

Claim Objections
	Claim 2 is objected to for missing a period at the end of the claim.  
	Claims 12 and 30 is objected to for the use of an “and” as the conjunction for the group of options rather than the more appropriate use of “or” in this instance.  
	Claim 26 is objected to for missing the word “are” between the recitations of “said cells” and “cardiac stem cells….”.
	Claim 26 is objected to for the word “stems”, which is more appropriately “stem”.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 9-12, 17, 18, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature. The claims recite a scaffold with materials that have an initial stiffness value and initial mechanical strength value for cardiac application.  Scaffold is a general word for a material and may be natural or synthetic.  In this way, a heart, a heart valve or even heart cells or tissue can read on the claims as scaffolds including human heart, bovine heart and porcine heart.  Hearts and heart tissues have cells and cells of same or different types depending on the tissue.  Cardiac stem cells are found in the heart and stem cells are found in the body.  Baxter et al (Proceedings of the Institution of Mechanical Engineers, Part H: Journal of Engineering in Medicine, 2017, volume 231, pages 938-944) teaches “The storage stiffness of circumferential tissue is greater than that of radially oriented valve tissue (2.0 ± 1.6 N/mm cf. 1.7 ± 0.9 N/mm; p < 0.05); however, the loss stiffness is greater for radial tissue (0.15 ± 0.07 cf. 0.14 ± 0.09 N/mm; p < 0.05). Likewise, the storage stiffness of the anterior leaflet clear zone is greater than that of the rough zone (2.4 ± 1.6 cf. 2.1 ± 1.2; p < 0.05), but the loss stiffness is greater for the rough zone (0.17 ± 0.09 N/mm cf. 0.14 ± 0.08 N/mm; p < 0.05)”  (abstract and tables 1-4). The heart and its cells and tissues are biological materials.  Synthetic material can include natural proteins and other natural molecules that can be synthesized.  For example, collagen and fibronectin are natural occurring materials synthesized in the body.  Cells and tissues secrete natural factors that have pharmaceutical properties on different types of tissues.  These serve as pharmaceutical/therapeutic agents.  Body tissues and organs are bioabsorbable.  Thus, the scaffolds of the claims can read on naturally occurring organs and tissues of the body such as the heart and its tissues and parts.  

Claims 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process of nature/natural phenomenon of cell types that are recruited and contact and adhere to sites of cardiac injury.  These cells secrete factors for the healing or regeneration process.  These factors serve as therapeutic agents.  Wagner et al (Frontiers in Immunology, 2020, volume 11, pages 1-16) teaches the immune system response to myocardial infarction (pages 3-6 and abstract).  Wagner recognizes that immune cell subsets have been shown to regulate cardiac wound healing (Page 3 and Conclusions and future directions).  These cells would have stiffness values and mechanical tensile strengths acceptable for cardiac application as they are able to perform their functions at sites of heart tissue.  Wagner provides for secreted factors from cells including TGF-beta, VEGF, IGF-1, PDGF-alpha and fibronectin (bottom of first column  on page 4).  Wagner teaches in ischemic injury that “This secretome helps establish the anti-inflammatory, pro-reparative stage which allows for the initiation of pro-angiogenic and pro-reparative processes” (page 4).  The secreted factors are administered by the cells/scaffolds.

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-12, 17, 18, and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  First, “scaffold” provides for a large number of products that have various structures that can carry other items (e.g. other structures, cells, therapeutics, etc.).  In claim 1, “Scaffold configured for implanting in a human or animal body” would encompass a large number of products that can be implanted into the body of different structures and material combinations.  Although the claim later indicates that “initial stiffness value and initial mechanical tensile strength value optimized for cardiac application”, this limitation only is toward the optimization of those given values.  It is likely that other parts of the body could utilize implanted scaffolds that have similar values.  There are dependent claims toward properties of the scaffold and materials including cells that make up the scaffold, but none of the claims provide for structural features of the scaffold that are discussed by the instant specification (See figure 1 and page 13 of specification that is a synthetic mesh).   Thus, the applicant does have description for synthetic mesh that can be implanted into the body, but does not have sufficient description for all types of scaffolds that can be implanted into the body.  Other scaffolds in the art may have non-mesh structures or have more complex structures with different compartments and mechanisms.  Note that McVeigh US 20220226112 (filed after the filing of the instant application) provides for a prosthetic valve for the heart (abstract and figures of McVeigh), which is a much different structure than provided for the scaffold of the instant application.  Applicant does not provide for this structure in the instant specification and drawings, and thus, a scaffold structure like that of McVeigh was not in applicant’s possession at the time of instant filing.  Applicant may consider providing additional details in the claim to provide for a described embodiment or reasonable embodiments of the instant application.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 contains the trademark/trade names of Dexon and Vicryl.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe types of polymers and, accordingly, the identification/description is indefinite.
Claim 28 is vague and indefinite as it provides for a group of cardiac disorders, but the claim provides for disorders that are not cardiac (of the heart) such as cool extremities at rest (peripheral), hepatomegaly (liver) and pulmonary edema among others.  Thus, the group provides for other species of disorders that are not cardiac in nature.  
Claim 31 recites the limitation "the cardiac condition" in the claim without a prior recitation of “a cardiac condition”.  Note that the introduction of “a cardiac disorder” is a phrase that has a narrower meaning than cardiac condition as a cardiac condition can also refer to differences in physiological states (e.g. like after exercise, etc).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-12, 17, 18, 21-25, and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabbah US 2009/0012413.
The phrase “scaffold configured for implanting in a human or animal body” will read on any object that would be able to be implanted into the body of an animal or human.  
The phrase “the scaffold has an initial stiffness value and initial mechanical tensile strength value optimized for cardiac application” will read on any object that would have properties suitable for application to a heart or part of a heart.  
The phrase “the scaffold does not shift the pressure-volume loop toward the pressure axis from normal” will read on any object that would improve a diseased heart to push it toward normal function or in the least would not lead to more abnormality of this function.  
	Sabbah teaches that cardiomyopathy is treated by distributing a space-occupying diastole-assist agent within the myocardium or within the cardiac venous system in a pattern about one or more chambers of the heart, such that the space-modifying agent integrates into and thickens at least part of the cardiac wall about the chamber so as globally to reduce wall stress, stabilize or even reduce chamber size, and/or improve diastolic function (abstract). Sabbah teaches that the agent comprises a biocompatible polymer and the agent also comprises living cells, growth factors, peptides, or proteins (claims 1 and 3 of Sabbah).  Sabbah teaches “Where the therapeutic effect is primarily resizing and reshaping, a suitable material preferably provides prompt structural support and may dissipate over time. Alginate, chitosan, fibrin glue, collagen, PEG, and other such materials are illustrative of suitable materials for this purpose. Where long-term structural support is desired, the material preferably is resistant to absorption or breakdown by the body. Metals, polymers, silicone, and shaped memory materials are illustrative for this purpose” (paragraph 70).  Sabbah teaches “The material for the injected or implanted pattern and the dose (for an injectable agent), size and configuration (for an implantable device), and other material properties such as, for example, stiffness, malleability, elasticity, water absorption, and so forth, is selected based on the intended therapeutic effect” (paragraph 70).  Sabbah teaches stem cells (paragraphs 70 and 106). Sabbah teaches drug eluting for the devices (paragraph 131).  Sabbah teaches that embodiments that are therapeutic (paragraphs 18-20). 

Claims 1-3, 9-12, 17, 18, and 21-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chachques US 20130116789. 
The phrase “scaffold configured for implanting in a human or animal body” will read on any object that would be able to be implanted into the body of an animal or human.  
The phrase “the scaffold has an initial stiffness value and initial mechanical tensile strength value optimized for cardiac application” will read on any object that would have properties suitable for application to a heart or part of a heart.  
The phrase “the scaffold does not shift the pressure-volume loop toward the pressure axis from normal” will read on any object that would improve a diseased heart to push it toward normal function or in the least would not lead to more abnormality of this function.  
Chachques teaches a bioactive implant for myocardial regeneration and ventricular chamber support including an elastomeric microporous membrane that is made up of at least one non-degradable polymer and one partially degradable polymer (abstract and figures).  Chachques teaches the elastomeric microporous membrane further includes a nanofiber hydrogel and cells (abstract).  Chachques teaches “The bioactive implant of claim 1, further comprising a system for the controlled release or absorbance of active molecules selected from the group consisting of small organic molecules, peptides, lipids, sugars, proteins, and proteoglycans having angiogenic, antiangiogenic, pro-regenerative, anti-regenerative, apoptotic, necrotic, antiapoptotic and antinecrotic activity (claim 16 of Chachques, anti-apoptotic, angiogenic, pro-regenerative and anti-necrotic agents are therapeutics for treating heart).  Chachques teaches “the cells are myogenic, cardiomyogenic, angiogenic or pluripotent stem cells” (claim 22 of Chachques and paragraphs 92-96).  Chachques teaches cells will depend on type of disease to be treated (paragraph 97).   Chachques teaches the bioactive implant of claim 1, wherein said nanofiber hydrogel comprises: molecules selected from the group consisting of protein, peptides, oligosaccharide, polysaccharide, proteoglycan derived matrices such as collagens, fibrins, alginates, chitosans, and hyaluronic acid; and/or synthetic molecules of peptide AcN-RADARADARADARADA-COONH2 (claims 2 and 10 of Chachques and paragraph 75).  Chachques teaches polycarbonate or polypropylene for the helical loops (paragraph 127).  Chachques teaches caprolactone as part of a partially degradable polymer (paragraphs 68 and 85 and 114).  Chachques teaches 20 to 40 mN/mm and 10 to 100 mN/mm for viscoelasticity which relates to stiffness (stiff materials have less elasticity than those with reduced stiffness) (paragraph 228).  Chachques teaches a mesh wrap for the heart and ventricular wrapping (paragraphs 14 and 39). Chachques teaches cardiomyopathy or dilated cardiomyopathy and restoration of ventricular shape and geometry with the procedure (paragraph 13 and paragraph 91 with bioactive implant).  Chachques teaches ischemic heart disease (paragraph 101). Chachques teaches implanting in body of mammal or human (paragraph 58).  Chachques teaches human cells as part of the implant (paragraph 95).  Chachques teaches non-absorbable material (paragraph 100).  However, the cells and natural materials like collagen of the implant would be absorbable by the body (see paragraph 152).  The figures show the implant being attached/adhered to the heart (figures of Chachques). 

Claims 1-2, 10-12, 17, 18, and 21-25, 27 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zilberman US 20160082161. 
The phrase “scaffold configured for implanting in a human or animal body” will read on any object that would be able to be implanted into the body of an animal or human.  
The phrase “the scaffold has an initial stiffness value and initial mechanical tensile strength value optimized for cardiac application” will read on any object that would have properties suitable for application to a heart or part of a heart.  
The phrase “the scaffold does not shift the pressure-volume loop toward the pressure axis from normal” will read on any object that would improve a diseased heart to push it toward normal function or in the least would not lead to more abnormality of this function.  
Zilberman teaches composite structures composed of a device as a core structure, being a medical device or article, and a porous polymeric coat and designed capable of encapsulating bioactive agents while retaining the activity of these agents are disclosed (abstract).  Zilberman teaches various devices including stents and mesh (claim 3 of Zilberman).  Zilberman teaches a composite wound-dressing composed of plain-woven mesh of polyglyconate fibers, bound by a continuous poly-(DL-lactic-co-glycolic acid) (PDLGA) porous matrix, loaded with the antibiotic ceftazidime, was produced and studied as presented hereinabove (paragraph 289). Zilberman teaches trimethylene carbonate on suture fibers and other products of the invention (paragraph 315 and paragraph 103).  Zilberman teaches cells of human origin including stem cells from an animal source as bioactive agents (paragraph 146).  Zilberman teaches a coat with cells and drug molecules (paragraph 109).  Zilberman teaches body sites and types for the medical device including a stent, an atrioventricular shunt, arterial and venous catheters, heart and a heart cavity (paragraphs 17 and 230).  Zilberman teaches an embodiment as a drug-eluting stent with mesh based structure (paragraph 24 and figure 1 and paragraph 46).  Drug eluting stents will elute drugs useful for treating heart disease or preventing heart issues associated with inserting stents.  A stent is adhered into a vessel and opens up the vessel of the heart to improve perfusion of blood into the myocardium and to improve heart function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 in addition to claims 1, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberman US 20160082161.  
Zilberman teaches stem cells as indicated above, but does not teach cardiac stem cells or progenitors thereof.
As Zilberman teaches treatment of the heart and the use of cells or stem cells, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use cardiac stem cells or progenitors thereof as these would be cells related to the heart.  The reasonable expectation is to have a cell based treatment device tailored to the heart.  

Claims 3 and 9 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberman US 20160082161 and Schuldt-Hempe US 20040034373.  
Zilberman teaches the claims as discussed above.
Zilberman does not teaches the stiffness values as in claims 3 and 9.  
Schuldt-Hempe teaches a flexible implant with mesh-like basic structure (abstract).  Schuldt-Hempe teaches bending rigidity (stiffness) of the mesh-like structures (paragraph 33).  Table 4 provides for bending rigidities of less than 2 N/mm (also paragraph 44, preferably 0.08 N/mm or 0.5 N/mm).  
One of ordinary skill in the art at the time of instant filing would have used initial stiffness values of Schuldt-Hempe as these are values used in stents to be implanted into the heart.  In making the stents in the teachings of Zilberman, one will utilize bending rigidity values of the teachings of Schuldt-Hempe for making stents.  There would be a reasonable expectation of success in producing stents with such initial stiffness values of the claims. 

Claim 28 in addition to claims 1 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberman US 20160082161 and Baynham US 20080281305.  
Zilberman teaches the claims as discussed above.  Zilberman teaches stents for the heart. 
Zilberman does not teach the disorders in claim 28 although a stent is known for treating cardiac diseases.
Baynham teaches an implantable medical device that is a stent for treating angina symptoms associated with ischemia (abstract and claim 1 of Baynham, paragraphs 27-28).  
One of ordinary skill in the art at the time of instant filing would have used stents in treating heart diseases including angina and ischemia by the combined teachings of Zilberman and Baynham with a reasonable expectation of success. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9-11, 18, and 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-16 of U.S. Patent No. 10172976 in view of Schuldt-Hempe US 20040034373. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a scaffold that can hold cells and biological/pharmaceutical agents.  The scaffolds of each claim set can be synthetic or biological and resorbable or non-resorbable.  
‘976 does not teach the initial stiffness values.  
Schuldt-Hempe teaches a flexible implant with mesh-like basic structure (abstract).  Schuldt-Hempe teaches bending rigidity (stiffness) of the mesh-like structures (paragraph 33).  Table 4 provides for bending rigidities of less than 2 N/mm (also paragraph 44, preferably 0.08 N/mm or 0.5 N/mm).  
One of ordinary skill in the art at the time of instant filing would have used initial stiffness values of Schuldt-Hempe as these are values used in implants to be implanted into the heart.  In making the implants in the teachings of ‘976, one will utilize bending rigidity values of the teachings of Schuldt-Hempe for making implants.  There would be a reasonable expectation of success in producing stents with such initial stiffness values of the claims. 

Claims 1-3, 9-11, 18, and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11020510 in view of Schuldt-Hempe US 20040034373. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a scaffold that can hold cells and biological/pharmaceutical agents.  The scaffolds of each claim set can be synthetic or biological and resorbable or non-resorbable.  
‘510 does not teach the initial stiffness values.  
Schuldt-Hempe teaches a flexible implant with mesh-like basic structure (abstract).  Schuldt-Hempe teaches bending rigidity (stiffness) of the mesh-like structures (paragraph 33).  Table 4 provides for bending rigidities of less than 2 N/mm (also paragraph 44, preferably 0.08 N/mm or 0.5 N/mm).  
One of ordinary skill in the art at the time of instant filing would have used initial stiffness values of Schuldt-Hempe as these are values used in stents to be implanted into the heart.  In making the implants in the teachings of ‘510, one will utilize bending rigidity values of the teachings of Schuldt-Hempe for making implants.  There would be a reasonable expectation of success in producing stents with such initial stiffness values of the claims. 

Claims 1-3, 9-11, 18, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of copending Application No. 17/335687 (reference application) in view of Schuldt-Hempe US 20040034373. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a scaffold that can hold cells and biological/pharmaceutical agents.  The scaffolds of each claim set can be synthetic or biological and degradable or non-degradable.  
‘687 does not teach the initial stiffness values.  
Schuldt-Hempe teaches a flexible implant with mesh-like basic structure (abstract).  Schuldt-Hempe teaches bending rigidity (stiffness) of the mesh-like structures (paragraph 33).  Table 4 provides for bending rigidities of less than 2 N/mm (also paragraph 44, preferably 0.08 N/mm or 0.5 N/mm).  
One of ordinary skill in the art at the time of instant filing would have used initial stiffness values of Schuldt-Hempe as these are values used in stents to be implanted into the heart.  In making the implants in the teachings of ‘687, one will utilize bending rigidity values of the teachings of Schuldt-Hempe for making implants.  There would be a reasonable expectation of success in producing stents with such initial stiffness values of the claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9-11, 18, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 118-137 of copending Application No. 17/290110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a scaffold that can hold cells and biological/pharmaceutical agents.  The scaffolds of each claim set have stiffness values of less than 2 N/mm.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9-11, 18, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, and 21 of copending Application No. 17/056153 (reference application) in view of Schuldt-Hempe US 20040034373. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a scaffold that can hold cells and biological/pharmaceutical agents.  The scaffolds of each claim set can be synthetic and/or biological and non-absorbable. 
‘153 does not teach the initial stiffness values.  
Schuldt-Hempe teaches a flexible implant with mesh-like basic structure (abstract).  Schuldt-Hempe teaches bending rigidity (stiffness) of the mesh-like structures (paragraph 33).  Table 4 provides for bending rigidities of less than 2 N/mm (also paragraph 44, preferably 0.08 N/mm or 0.5 N/mm).  
One of ordinary skill in the art at the time of instant filing would have used initial stiffness values of Schuldt-Hempe as these are values used in stents to be implanted into the heart.  In making the implants in the teachings of ‘153, one will utilize bending rigidity values of the teachings of Schuldt-Hempe for making implants.  There would be a reasonable expectation of success in producing stents with such initial stiffness values of the claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9-11, 18, and 21-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 9-10, and 18-30 of copending Application No. 16/629070 (reference application) in view of Schuldt-Hempe US 20040034373. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a scaffold that can hold cells and biological/pharmaceutical agents.  The scaffolds of each claim set can be synthetic and/or biological and bio-absorbable. Both claim sets provide for treating cardiac diseases like arrhythmias and others. 
‘070 does not teach the initial stiffness values.  
Schuldt-Hempe teaches a flexible implant with mesh-like basic structure (abstract).  Schuldt-Hempe teaches bending rigidity (stiffness) of the mesh-like structures (paragraph 33).  Table 4 provides for bending rigidities of less than 2 N/mm (also paragraph 44, preferably 0.08 N/mm or 0.5 N/mm).  
One of ordinary skill in the art at the time of instant filing would have used initial stiffness values of Schuldt-Hempe as these are values used in implants to be implanted into the heart.  In making the implants in the teachings of ‘070, one will utilize bending rigidity values of the teachings of Schuldt-Hempe for making implants.  There would be a reasonable expectation of success in producing stents with such initial stiffness values of the claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9-12, 17, 18, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-40 of copending Application No. 16/010120 (reference application) in view of Schuldt-Hempe US 20040034373. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a scaffold that can hold cells and biological/pharmaceutical agents.  The scaffolds of each claim set can be synthetic and/or biological and bio-absorbable. The scaffolds of both claim sets have PGA, PLA and trimethylene carbonate.  
’120 does not teach the initial stiffness values.  
Schuldt-Hempe teaches a flexible implant with mesh-like basic structure (abstract).  Schuldt-Hempe teaches bending rigidity (stiffness) of the mesh-like structures (paragraph 33).  Table 4 provides for bending rigidities of less than 2 N/mm (also paragraph 44, preferably 0.08 N/mm or 0.5 N/mm).  
One of ordinary skill in the art at the time of instant filing would have used initial stiffness values of Schuldt-Hempe as these are values used in implants to be implanted into the heart.  In making the implants in the teachings of ‘120, one will utilize bending rigidity values of the teachings of Schuldt-Hempe for making implants.  There would be a reasonable expectation of success in producing stents with such initial stiffness values of the claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080. The examiner can normally be reached M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/Primary Examiner, Art Unit 1613